PER CURIAM:
The plaintiffs in this action originally claimed that defendants violated the Fourteenth and Fifteenth Amendments to the United States Constitution and the Voting Rights Act of 1965, § 2 et seq., codified as amended, 42 U.S.C. § 1973 et seq. (Voting Rights Act). The district court ruled against the plaintiffs on the constitutional claims and the Voting Rights Act claims. The district court’s ruling on the constitutional claims was not appealed. Thus, there remains pending before this court an appeal of the district court’s disposition of the Voting Rights Act claims.
In view of the fact that this court, sitting en banc in LULAC v. Clements, 914 F.2d 620 (5th Cir.1990), has overruled Chisom v. Edwards, 839 F.2d 1056 (5th Cir.1988) (Chisom I), this case is remanded to the district court with instructions to dismiss all claims under the Voting Rights Act for failure to state a claim upon whieh relief may be granted. See Falcon v. General Telephone Co., 815 F.2d 317, 319-20 (5th Cir.1987) (“[0]nce an appellate court has decided an issue in a particular case both the District Court and the Court of Appeals should be bound by that decision in any subsequent proceeding in the same case____ unless ... controlling authority has since made a contrary decision of law applicable to the issue.”) (citations omitted); White v. Murtha, 377 F.2d 428, 431-32 (5th Cir.1967). Each party shall bear its own costs.
REMANDED with instructions. The mandate shall issue forthwith.